PER CURIAM.
Michael William Jerrell petitions for a writ of prohibition, contending that he is entitled to release on speedy trial grounds. The facts are undisputed and the petition presents a question of law. Accordingly, we have jurisdiction. McKinney v. Yawn, 625 So.2d 885 (Fla. 1st DCA 1993). The State of Florida concedes that petitioner is entitled to relief and we find that concession to be well-taken. Accordingly, we grant the petition.
An information was filed against Jerrell on February 12, 2002, charging him with fraud involving a security interest. A demand for speedy trial was filed by defense counsel on the morning of February 15 and Jerrell was taken into custody later that day. When the defense filed a notice of expiration of speedy trial in April, the prosecution moved to strike the demand for speedy trial, arguing that it was premature because it was filed before Jerrell was taken into custody. The trial court accepted this argument and struck the demand for speedy trial. This was error in light of Brown v. State, 798 So.2d 773 (Fla. 2d DCA 2001) and Carter v. State, 509 So.2d 1126 (Fla. 5th DCA 1987).
Accordingly, we grant the petition for writ of prohibition and direct that the trial court enter an order discharging Jerrell from the charges pending against him.
PETITION GRANTED.
WOLF, WEBSTER and BROWNING, JJ., concur.